DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 12-23-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 14, and 21 has/have been amended, and claim(s) 22 has/have been cancelled. Claim(s) 23 has/have been added by amendment. Therefore, claim(s) 1, 3-14, 16-21, and 23 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 9-11, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US 20200058845 A1, in view of Lee, US 20170084829 A1.

As to claim 1, Hu discloses a semiconductor device (see Hu Para [0002]), comprising: 
a magnetic tunnel junction (MTJ) stack (see Hu Fig 3), the MTJ stack comprising: 
a magnetic reference layer (see Hu Fig 3 Ref 20 and Para [0029]); a first tunneling barrier layer arranged over (see Hu Fig 3 Ref 22) the magnetic reference layer; a magnetic free layer (see Hu Fig 3 Ref 24 and Para [0031]) arranged over (see Hu Fig 3 Ref 24) the first tunneling barrier layer; 
a second tunneling barrier layer arranged over the magnetic free layer (see Hu Fig 3 Ref 26); and 
a capping layer being a single layer, formed from a rare earth element (see Hu Fig 3 Ref 34 and Para [0038]), arranged (see Hu Fig 3 Ref 34) on the second tunneling barrier layer, the capping layer contacts the second tunneling barrier layer and forms an interface with the second tunneling barrier layer (see Hu Fig 3 Ref 34; Two elements are contacting even if there are intermediating elements facilitating the contacting.), wherein 
Holmium is not ferromagnetic, thus non-magnetic.).

Hu does not appear to explicitly disclose the capping layer directly contacts the second tunneling barrier layer.

Lee discloses the capping layer directly contacts the second tunneling barrier layer (see Lee Fig 3A Refs 140 and 150 and Para [0047]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Hu, may have particular multilayer magnetic structures, as disclosed by Lee. The inventions are well known variants of MTJ structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to improve magnetization direction characteristics (see Lee Para [0062]).

As to claim 3, Hu and Lee disclose the semiconductor device of claim 1, wherein
the first tunneling barrier layer and second tunneling barrier are non-magnetic and each comprises a dielectric oxide layer (see Hu Para [0030] and Lee Para [0047]).

As to claim 4, Hu and Lee disclose the semiconductor device of claim 1, wherein


As to claim 6, Hu and Lee disclose the semiconductor device of claim 1, wherein
the capping layer comprises a rare-earth transition metal alloy (see Hu Para [0026]).

As to claim 9, Hu and Lee disclose the semiconductor device of claim 1, wherein
the capping layer comprises the rare earth element in an amount ranging from about 30 to about 100 weight percent, based on a total weight of the capping layer (see Hu Para [0026]).

As to claim 10, Hu and Lee disclose the semiconductor device of claim 1, wherein
the capping layer comprises Ho in an amount ranging from about 30 to about 100 weight percent, based on a total weight of the capping layer (see Hu Para [0026]).

As to claim 11, Hu and Lee disclose the semiconductor device of claim 1, wherein
the capping layer has a thickness of about 1.5nm or less (see Hu Para [0038]).

As to claim 14, Hu and Lee disclose a method of forming a magnetic tunnel junction stack (see Hu Fig 3), comprising: 
forming a magnetic reference layer (see Hu Fig 3 Ref 20 and Para [0029]); 

forming a magnetic free layer (see Hu Fig 3 Ref 24 and see Hu Para [0031]) over the first tunneling barrier layer (see Hu Fig 3 Ref 24);
forming a second tunneling barrier layer over the magnetic free layer (see Hu Fig 3 Ref 26); and
forming a capping layer on the second tunneling layer, the capping layer being a single layer, formed from a rare earth element (see Hu Fig 3 Ref 34 and Para [0038]), directly contacts (see Lee Fig 3A Refs 140 and 150, and Para [0047]) the second tunneling barrier layer (see Hu Fig 3 Ref 34) and forms an interface with the second tunneling barrier (see Hu Fig 3 Refs 34, 30, and 26; An interface is formed with reference character 30 when deposited, which also interfaces with reference character 26, thus the two layers are interfaced.), wherein 
the capping layer is a non-magnetic layer (see Hu Para [0038]).

As to claim 16, Hu and Lee disclose the method of claim 14.
Claim 16 recites substantially the same limitations as claim 4. 
All the limitations of claim 16 have already been disclosed by Hu and Lee in claim 4 above.

As to claim 17, Hu and Lee disclose the method of claim 14.
Claim 17 recites substantially the same limitations as claim 6. 


As to claim 18, Hu and Lee disclose the method of claim 14.
Claim 18 recites substantially the same limitations as claim 9. 
All the limitations of claim 18 have already been disclosed by Hu and Lee in claim 9 above.

As to claim 19, Hu and Lee disclose the method of claim 14.
Claim 19 recites substantially the same limitations as claim 11. 
All the limitations of claim 19 have already been disclosed by Hu and Lee in claim 11 above.

As to claim 20, Hu and Lee disclose the semiconductor device of claim 1, wherein 
the capping layer is not alloyed with the second tunneling barrier layer (see Hu Paras [0034] and [0038]; The two layers are not composed of the same elements, thus not alloyed.).

As to claim 21, Hu and Lee disclose the semiconductor device of claim 1, wherein
the second tunneling barrier layer comprises magnesium oxide (MgO) (see Lee Para [0047]), and the rare earth element comprises holmium (Ho) (see Hu Para [0038]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US 20200058845 A1 and Lee, US 20170084829 A1, in view of Sundar, US 20200091408 A1.

As to claim 5, Hu and Lee disclose the semiconductor device of claim 1, wherein
the capping layer comprises the rare earth element.

Hu and Lee do not appear to disclose a conductive metal oxide layer formed from the rare earth element.

Sundar discloses a conductive metal oxide layer formed from the rare earth element (see Sundar Paras [0056] and [0060], and Fig 6).
 
It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Hu and Lee, may implement a particular capping layer, as disclosed by Sundar. The inventions are well known variants of MTJ structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Sundar’s attempt to improve magnetization stability (see Sundar Para [0002]).

Claim(s) 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US 20200058845 A1 and Lee, US 20170084829 A1, in view of Huai, US 20120063218 A1.

As to claim 7, Hu and Lee disclose the semiconductor device of claim 1, wherein
the magnetic reference layer comprises a magnetic layer.

Hu and Lee do not appear to explicitly disclose the magnetic reference layer comprises a magnetic first pinned layer and a magnetic second pinned layer, and wherein 
the magnetic reference layer further comprises a coupling layer arranged between the first pinned layer and the second pinned layer, wherein 
the coupling layer is a non-magnetic layer.

Huai discloses the magnetic reference layer comprises a magnetic first pinned layer (see Huai Fig 3 Ref 402) and a magnetic second pinned layer (see Huai Fig 3 Ref 404), and wherein 
The magnetic reference layer further comprises a coupling layer arranged between the first pinned layer and the second pinned layer (see Huai Fig 3 Ref 403), wherein 
the coupling layer is a non-magnetic layer (see Huai Para [0040]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Hu, may incorporate particular multilayer magnetic structures, as disclosed by Huai. The inventions are well known variants of MTJ structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Huai’s attempt to improve thermal stability (see Huai Para [0003])

As to claim 8, Hu, Lee, and Huai disclose semiconductor device of claim 7, wherein 
the free layer comprises a first free sub-layer (see Huai Fig 4 Ref 501) and a second free sub-layer (see Huai Fig 4 Ref 503), and wherein 
the free layer further comprises an insertion layer arranged between the first free sub-layer and the second free sub-layer (see Huai Fig 4 Ref 502), wherein 
the insertion layer is a non-magnetic layer (see Huai Paras [0040] and [0044]).

As to claim 12, Hu, Lee, and Huai disclose semiconductor device of claim 1, further comprising 
a first electrode (see Huai Fig 4 Ref 101) and a second electrode (see Huai Fig 4 Ref 107); wherein the MTJ stack is arranged between the first electrode and the second electrode (see Huai Fig 4 Ref 107).

As to claim 13, Hu, Lee, and Huai disclose semiconductor device of claim 12, wherein the capping layer contacts the second electrode (see Huai Fig 4 Refs 106 and 107).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US 20200058845 A1 and Lee, US 20170084829 A1, in view of Abu-Zied, et al. Genesis of nanocrystalline Ho2O3 via thermal decomposition of holmium acetate: Structure evolution and electrical conductivity properties, Journal of Rare Earths 37 (2019) 185-192 (NPL Abu-Zied), and Shackelford et al. Materials Science and Engineering Handbook, CRC Press, Boca Raton, FL, 2015 (NPL Shackelford).

As to claim 23, Hu and Lee disclose the semiconductor device of claim 5, wherein 
the metal oxide layer of the capping layer formed from the rare earth element has an electrical conductivity (see Hu Fig 3 Ref 34 and Para [0038]).

Hu does not appear to disclose higher than the second tunneling barrier layer, the electrical conductivity of the metal oxide layer being at least 5x109 Ω-1cm-1

NPL Abu-Zied and NPL Shackelford disclose higher than the second tunneling barrier layer (see NPL Shackelford Page 373 Ref MgO), the electrical conductivity of the metal oxide layer being at least 5x109 Ω-1cm-1 (see NPL Abu-Zied Abstract).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Hu and Lee, may incorporate particular materials with particular know conductivities, as disclosed NPL Abu-Zied and NPL Shackelford. The inventions are implement particular materials and implementation of known inventions which have desirable electrical characteristic is obvious and not patentable. Further evidence to the obviousness of their combination is Abu-Zied’s attempt to characterize materials for high-resistance devices (see Abu-Zied Abstract).

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 

The prior art appear to disclose the new limitations figure 3. New art has been provided to render the newly recited claim as obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/01/2022